Order entered September 16, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00525-CV

                                  DONALD DAVIS, Appellant

                                                 V.

                               ATTORNEY GENERAL, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-05-01417-T

                                             ORDER
       On July 28, 2015, we ordered Dallas County District Clerk Felicia Pitre to file a

supplemental clerk’s record containing certain items requested by appellant. We further ordered

Ms. Pitre to file written verification of any items that could not be located. The supplemental

clerk’s record has been filed, but it does not include all the items requested or written verification

that those items could not be located. Accordingly, we ORDER Ms. Pitre to file, no later than

September 25, 2015, either (1) a supplemental clerk’s record containing the following items or

(2) written verification these items cannot be located:


       •May 23, 2005 “response/answer/request to dismiss;”

       •January 22, 2015 “notice of dismissal hearing;” and,
           •February 26, 2015, March 18, 2015, and April 7, 2015 “notice of hearing for defendant’s
           second amended request/motion for sanctions/taxation and bill of cost under frivolous
           claim act.”

           We DENY appellant’s September 14, 2015 “motion for sanctions against the Dallas

County District Clerk for Recovery of Cost for Late Appellate Records.”

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all the

parties.




                                                       /s/    CRAIG STODDART
                                                              JUSTICE